El Juez Asociado Señor Pérez Pimentel
emitió la opinión, del tribunal.
El día 25 de mayo de 1949 y en la calle Bolívar de la Parada 24 en Santurce, la locomotora número 602, propiedad de la American Railroad Company of Puerto Rico chocó con un camión perteneciente a la Puerto' Rico Beverages and Flavoring, Inc. Como resultado de dicha colisión falleció un peón del referid'o camión, llamado Domingo Castellano Rivera. El Administrador del Fondo del Seguro del Estado re-solvió que este obrero trabajaba para un patrono no asegu-rado y otorgó a sus beneficiarios una compensación de $2,761,. correspondiendo de dicha suma a la viuda del occiso un 40 por ciento y a sus dos hijos menores, un 20 por ciento a cada uno, o sea, una cantidad total de $2,208.80. El patrono Puerto Rico Beverages and Flavoring, Inc., satisfizo la men-cionada compensación.
La viuda del obrero fenecido, Elsa Rosario Galíndez, por sí y en su carácter de madre con patria potestad sobre sus menores hijos Gloria Esther y Domingo Castellano, demandó' en el anterior Tribunal de Distrito de Puerto Rico, Sección de San Juan, a la American Railroad Company of Puerto Rico y a la Puerto Rico Beverages and Flavoring, Inc., recla-mando daños y perjuicios por la muerte del susodicho obrero Domingo Castellano Rivera.(1) En su demanda alegaron *892que la muerte de su causante se debió a la culpa y negligencia de ambas demandadas, consistente la de la American Railroad Company of Puerto Rico en que no tenía guardabarreras en el paso a nivel donde ocurrió el accidente y en cuanto a la Puerto Rico Beverages & Flavoring, Inc., alegaron que su culpa y negligencia consistió en que el conductor del camión, Pablo Castellano Rivera, guiaba dicho camión a velocidad excesiva y en forma descuidada. También alegaron que su causante era un hombre joven de aproximadamente 28 años de edad y que devengaba un jornal promedio de $2.40 diario. Solicitaron una sentencia por $25,000.
Ambas demandadas contestaron. La Puerto Rico Beverages & Flavoring, Inc., negó tener responsabilidad. Alegó que el accidente se debió única y exclusivamente a la negligen-cia y descuido de la otra codemandada. Además adujo una reclamación recíproca contra dicha codemandada reclamando la suma de $4,498.57 por concepto de los daños sufridos por ella como resultado del accidente. Por su parte la American Railroad Company of Puerto Rico negó tener responsabilidad alguna y alegó que el accidente se debió única y exclusiva-mente al descuido y negligencia del conductor del camión de la otra demandada.
Así trabada la contienda se celebró un juicio en los mé-ritos y después de formular conclusiones de hechos y de de-recho, la corte a quo dictó sentencia desestimando tanto la demanda como la reclamación recíproca interpuesta por la Puerto Rico Beverages & Flavoring, Inc.
Los demandantes son los únicos que han apelado de dicha sentencia. Señalan la comisión de siete errores. Sin embargo, para disponer de este recurso bastará que considere-mos, tres cuestiones fundamentales resueltas por la corte a quo, a saber: (1) que la causa próxima del accidente fué la negligencia de Pablo Castellano Rivera, empleado de la de-mandada Puerto Rico Beverages & Flavoring, Inc., y conductor del camión donde viajaba en calidad de peón, el cau-*893sante de los demandantes; (2) que en dicho accidente no medió negligencia alguna de partes de la codemandada American Railroad Company of Puerto Rico; y (3) que “en au-sencia de prueba en contrario, la cantidad de $3,09-8.57 reci-bida por los demandantes como compensación por la muerte de su causante es justa, adecuada y suficiente”.
La prueba fué contradictoria en cuanto a la forma como ocurrió el accidente. Mas, al dirimir el conflicto en dicha prueba, la corte sentenciadora consideró probados los siguientes hechos:
“4. Al aproximarse el tren al paso a nivel donde ocurrió el accidente, y estando ya la locomotora a la entrada de la Calle Bolívar, el camión propiedad de la co-demandada Puerto Rico Beverages and Flavoring, Inc., se lanzó a cruzar sobre la vía, siendo alcanzado por la locomotora, resultando casi totalmente destruido tanto el camión como las cajas de botellas vacías que llevaba.
“5. El tren marchaba a una velocidad aproximada de 10 a 15 kilómetros por hora, y tanto el silbato como la campana de la locomotora venían siendo operados por los encargados de ésta desde mucho antes de ocurrir el accidente hasta el mo-mento mismo del impacto y aún después. Además, varios de los testigos que se encontraban en el paso a nivel cuando ocu-rrió el accidente, se habían percatado de que el tren se aproxi-maba al cruce a una velocidad moderada por el trepidar de la locomotora y el ruido que sobre los railes hacían los vagones cargados de azúcar.
“6. Que las personas que se encontraban en el sitio donde ocurrió el accidente le hicieron repetidas señales con las manos y le gritaron al conductor del camión que se detuviera, ya que se acercaba el tren, cuya locomotora venía pitando y tocando campana; pero el conductor del vehículo o no vió u oyó o no hizo caso a las señales, y sin detenerse al acercarse a la vía ni reducir su velocidad, que era bastante, se lanzó a cruzar el paso a nivel, siendo alcanzado por la locomotora.
“7. Que en el paso a nivel de la Calle Bolívar donde ocurrió el accidente existían al tiempo del accidente unas crucetas de metal montadas en postes de acero, las cuales sirven de aviso a los vehículos y peatones de que se aproximan a cruzar un *894paso a nivel, con una leyenda que conmina a todas las personas .a detenerse, mirar y oír antes de cruzar.
“8. Que Pablo Castellano Rivera, conductor del camión pro-piedad de la co-demandada Puerto Rico Beverages and Flavoring, Inc., conocía el paso a nivel donde ocurrió el accidente, .sabía que por allí pasaban trenes, había transitado por dicho .sitio con bastante frecuencia, y sabía o debía saber que allí no había barreras ni cadenas.
“9. La causa próxima del accidente fué la negligencia de Pablo Castellano Rivera, empleado de la Puerto Rico Beverages and Flavoring, Inc., y conductor del camión donde viajaba Domingo Castellano Rivera en calidad de peón, consistiendo dicha negligencia en no haberse detenido y mirar y oír antes de cru-zar la vía férrea a pesar de que la locomotora se aproximaba .al paso a nivel momentos antes de ocurrir el accidente haciendo bastante ruido, pitando duro y con su campana tocando, y a pesar también de que varios circunstantes le hicieron señales .y le gritaron que se detuviera que el tren se acercaba.
“10. No existió negligencia alguna de parte de la co-deman-•dada American Railroad Company of Porto Rico o de sus em-pleados en los hechos que dieron lugar al presente caso.”
Un estudio cuidadoso de la transcripción de evidencia ele-vada a este Tribunal, revela que las anteriores conclusiones •están ampliamente sostenidas por la prueba. A falta de de-mostración de que se cometió error manifiesto al apreciar dicha prueba o de que la corte a quo actuó movida por pasión, prejuicio o parcialidad, no alteraremos esas conclusiones en apelación. Quiñones v. Tropical Beverages, Inc., ante pág. •364, y casos allí citados.
Los apelantes insisten en que la demandada American Railroad Company of Puerto Rico, fué negligente. Arguyen que de acuerdo con el inciso “q” de la sección 3 de la Ley núm. 70, Leyes de Puerto Rico, 1917, Tomo II y lo resuelto en el caso de Cordero, Admor. v. Am. Railroad Co., 66 D.P.R. 460, el no mantener un aparato de protección en el paso a nivel de la calle Bolívar, constituye negligencia per se. Ello sería así, de ser éste un paso a nivel sujeto al in-*895ciso “q”. (2) Línea Borinquen, Inc. v. Am. Railroad Co., 53 D.P.R. 309. Conforme a lo dispuesto en el citado inciso “q”, una compañía de ferrocarril viene obligada a construir y con-servar cadenas, portones u otros aparatos adecuados de pro-tección, en todos los cruces a nivel de las carreteras públicas insulares y en los demás cruces públicos que la Comisión de Servicio Público designare.
La evidencia no demuestra que la calle Bolívar sea una carretera pública insular. Si bien el sitio donde ocurrió el accidente es un cruce público, la prueba tampoco demuestra que sea uno de los designados por la Comisión de Servicio Público y donde, por tanto, la apelada venía obligada a con-servar aparatos de protección. En consecuencia debemos resolver que la demandada American Railroad Company of Puerto Rico no incurrió en negligencia al dejar de mantener aparatos de protección en el paso a nivel de la calle Bolívar. (3)
Ahora procederemos a decidir si la corte a quo cometió error al resolver que de acuerdo con la prueba que tuvo ante sí, la cantidad de $3,098.57 recibida por los demandantes como compensación por la muerte de su causante es justa, adecuada y suficiente.
*896Los apelados admiten que la compensación recibida por los apelantes a través del Fondo del Seguro del Estado, fué de $2,208.80 en vez de la suma señalada por la corte senten-ciadora. Argumentan, sin embargo, que tal error de cálculo matemático no afecta el resultado final a que llegó dicha corte, toda vez que en el récord hay ausencia absoluta de prueba sobre los daños sufridos por los demandantes. Como ya hemos determinado, que la demandada American Railroad Company of Puerto Rico, no es responsable, examinaremos esta cuestión únicamente en relación con la codemandada Puerto Rico Beverages & Flavoring, Inc.
Para probar los daños y perjuicios alegados en la de-manda, los apelantes descansaron exclusivamente en la copia certificada de la resolución del Administrador del Fondo del Seguro del Estado, presentada en evidencia por ellos y admi-tida por la corte a quo con la objeción de las apeladas. Por dicha resolución se concedió a los apelantes compensación por la muerte de su padre Domingo Castellano Rivera y en ella se consignan los siguientes hechos esenciales que sirvieron de base al Administrador para fijar la compensación: (1) que para la fecha del accidente Domingo Castellano Rivera tra-bajaba para el patrono no asegurado, Puerto Rico Beverages & Flavoring, Inc.; (2) que la muerte de dicho obrero fué re-sultado de un accidente del trabajo; (3) que para la fecha de su muerte, el referido obrero tenía 28 años de edad y de-vengaba un jornal promedio diario de $2.40; y (4) que este *897obrero sostenía con el producto de su salario a su esposa Elsa Rosario Galíndez, a sus menores hijos Gloria Esther y Domingo Castellano y a sus padres, Manuel Castellano y María Antonia Rivera.
La objeción de la Puerto Rico Beverages & Flavoring, Inc., a la admisión de ese documento como prueba, se fundó en que la cantidad pagada por ella al Fondo del Seguro del Es-tado era mayor que la consignada en dicho documento.(4) Ahora alega ante nos, que la corte inferior no podía consi-derar los hechos consignados en dicha resolución para fijar la cuantía de los daños sufridos por los apelantes y que tales hechos no hacen prueba contra ella.
A nuestro juicio la apelada no tiene razón. En el pre-sente caso existen circunstancias que nos inclinan a resolver que las conclusiones de hechos consignadas por el Adminis-trador en la resolución admitida en evidencia, hacen prueba, por lo menos prima facie, contra la demandada Puerto Rico Beverages & Flavoring, Inc. Nos explicamos. De acuerdo con el apartado 5 del artículo 3 de la “Ley de Compensaciones por Accidentes del Trabajo”, según fué enmendado por la Ley núm. 162 aprobada en 14 de mayo de 1943 (pág. 525), cuando un obrero o empleado fallece a consecuencia de un accidente del trabajo, sus dependientes recibirán una compensación de $1,000 a $3,000 que se graduará en atención a la capacidad económica del obrero o empleado fallecido y sus probabilida-des de vida de acuerdo con ciertas reglas que debe preparar el Administrador del Fondo del Seguro del Estado. De suerte que al fijarse la compensación en caso de muerte, deben con-siderarse dos factores, a saber, (1) capacidad económica del obrero o empleado fallecido, y (2) sus probabilidades de vida. Por otro lado, el artículo 15 de la misma ley dispone que en el caso de que ocurriere un accidente a un obrero o empleado cuando trabajare para un patrono que en violación de la ley *898no estuviere asegurado, el Administrador del Fondo del Es-tado determinará la compensación que proceda más los gastos en el caso y certificará su decisión al Tesorero de Puerto Rico para que éste le cobre al patrono. Dispone además dicho artículo que la Comisión Industrial dará, tanto al patrono como al obrero o empleado, en el caso, oportunidad de ser oídos y defenderse, ajustándose en lo posible a las práctica* observadas en las cortes de distrito.
El récord en este caso demuestra que la Puerto Rico Beverages & Flavoring, Inc., estuvo conforme con la compen-sación fijada por el Administrador del Fondo del Estado y la pagó, sin solicitar de la Comisión Industrial la oportunidad de ser oído y defenderse. En otras palabras, aceptó como correcta la determinación hecha por el Administrador en cuanto a la cuantía de la compensación, la que necesaria-mente, por disposición de ley, tuvo que fundarse en (1) la capacidad económica del obrero fallecido y (2) sus probabi-lidades de vida. Para determinar el primer factor había que considerar el jornal promedio que percibía el obrero y en cuanto al segundo, su edad al tiempo de su muerte. Por tanto, la conducta de la demandada, al aceptar como correcta la resolución del Administrador implica una admisión de los hechos que sirven de base a dicha resolución.
Esta situación guarda alguna analogía con la de un de-mandado en rebeldía. En tal caso la rebeldía opera como una admisión por el demandado de que la causa de acción expuesta en la demanda es cierta. Esto es así porque el de-jar de negar puede equivaler a una admisión por silencio. Generalmente los hechos así admitidos son admisibles contra un demandado en rebeldía, en una acción subsiguiente. Véase Wigmore On Evidence (Tercera Edición), Vol. IV, sección 1066 (6) pág. 60 y 49 C.J.S., sección 201, pág. 357.
Si bien en el caso de autos, no puede decirse que hayan alegaciones de una parte demandante, existió sin embargo, el derecho a la compensación. Y la cuantía de ésta, se gra-duó a base de la edad del obrero fenecido (28 años) y de su *899capacidad económica (jornal promedio de $2.40 diario). Aceptada la determinación hecha por el Administrador del Fondo del Seguro del Estado, se aceptaron los hechos básicos que le sirvieron de fundamento. Por tanto, la corte a quo, tuvo ante sí, los siguientes hechos a ser considerados para determinar los daños y perjuicios sufridos por los deman-dantes: (1) fallecimiento de su padre y en consecuencia, pérdida de su compañía; (2) que el obrero fallecido era un hombre joven de 28 años de edad; (3) que dicho obrero per-cibía un jornal promedio diario de $2.40; y (4) que los de-mandantes dependían del salario de su padre para su sustento. Hemos visto que de la compensación pagada por la Puerto Rico Beverages & Flavoring, Inc., a los dependientes de Domingo Castellano Rivera, correspondió a los dos menores ape-lantes, un cuarenta por ciento de $2,208.80, o sea, la suma de $883.52. Obviamente esta cantidad no indemniza adecuada y suficientemente los daños y perjuicios sufridos por los de-mandantes apelantes. En vista de los hechos probados, debe fijarse una indemnización de $5,000; debiendo deducirse de esta suma, la cantidad de $883.52 satisfecha a los deman-dantes. (5)

La sentencia apelada será revocada y en su lugar se dic-tará otra declarando con lugar la demanda y condenando a la demandada apelada Puerto Rico Beverages & Flavoring, Inc., a pagar a los demandantes apelantes, en concepto de daños y perjuicios, la suma de $5,000, de la cual se deducirá la can-tidad de $883.52, satisfecha por la demandada a los deman-dantes a través del Fondo del Seguro del Estado. Además se condena a dicha demandada a pagar las costas del litigio y una suma de $350 para honorarios de abogado.

El J.uez Asociado Sr. Ortiz no intervino.

 Habiendo fallecido posteriormente Elsa Rosario Galíndez, se radicó una demanda enmendada en la que figuran como demandantes los menores Gloria Esther y Domingo Castellano Rosario, representados por su de-fensor judicial Ramón Clemente González. En dicha demanda enmendada los menores, aducen su causa de acción original y además sustituyen a su señora madre en la causa de acción que ella había ejercitado por su propio derecho.


 Dicho inciso dispone lo siguiente:
“(q) Aparatos de seguridad en emees, ete. — Si se tratare de una compañía de ferrocarril, ésta deberá construir y conservar cadenas, por-tones u otros aparatos adecuados de protección, en todos los cruces a nivel de las carreteras públicas insulares y en los demás cruces públicos que la Comisión designare y, con sujeción a las reglas, reglamentos y órdenes de la Comisión, deberá cercar o de otra manera adecuada guardar o pro-teger sus vías, en aquellos sitios que la Comisión designare, de modo que los animales no puedan entrar en ella; deberá instalar en sus locomo-toras campanas y silbatos que deberán usarse al acercarse a curvas, tú-neles y a los cruces de caminos o calles y siempre que fuere necesario como advertencia de la aproximación de dichas locomotoras y trenes los que re-ducirán la velocidad al mínimum en los cruces de calles; y deberá usar, después de la puesta del sol, las luces que sean necesarias y que la Co-misión determine.”


 Interpretando el artículo 12 de la Ley núm. 64 de 9 de marzo de 1911, según fuera enmendada por la núm. 12 de 11 de marzo de 1915, que imponía obligación a las compañías de ferrocarril de mantener apa-ratos de protección en los cruces de las carreteras públicas insulares y *896demás cruces públicos que el Consejo Ejecutivo designare, dijimos en el caso de Fajardo v. American Railroad Company, 27 D.P.R. 608, a la pág. 614, “Nosotros opinamos que la Ley núm. 64 sólo impone ese deber en los pasos a nivel o cruces en las carreteras públicas insulares y en aquellos otros que el Consejo Ejecutivo designare; y como la calle Méndez Vigo no es una carretera pública insular sino una calle de la población de Ma-yagüez, ni el Consejo Ejecutivo ha dispuesto que en tal cruce se pongan barreras, cadenas u otros medios de protección de la índole de esos, no estaba obligada la demandada a tener tales medios de protección en dicho sitio y, por tanto, no ha incurrido en negligencia al dejar de tenerlos.”
Para la definición de carreteras públicas insulares, véase, American R. Co. of Porto Rico v. López, S P. 2d 876. Véase además la Ley núm. 80 de 13 de mayo de 1936 ((1) pág. 431).


 En realidad dicha apelada pagó al Fondo del Seguro del Estado una suma mayor pero el exceso no fué adjudicado a los apelantes y sí a otros obreros que resultaron lesionados en el mismo accidente.


 Al llegar a estas conclusiones, asumimos que el tribunal a quo, resolvió correctamente que la compensación recibida por la madre de los apelantes, en ausencia de prueba sobre otros elementos de daño, era sufi-ciente y por tanto, creemos innecesario considerar la contención de los apelantes sobre sus derechos como herederos de la causa de acción ejerci-tada por ella.